Citation Nr: 0922674	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating for chronic bronchitis with 
bronchiectasis
in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In September 2006, the Board remanded 
the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the Board remanded the appeal for further 
development.  Specifically, the Board ordered the RO to 
conduct a VA examination of the appellant utilizing all the 
tests required under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2008) to rate the extent of his disability.  While the 
appeal was in remand status, the Veteran was afforded a VA 
examination in January 2007 and pulmonary function tests 
(PFTs) where thereafter conduced in February 2007 and again 
in September 2008.  However, while the January 2007 VA 
examiner reported that his DLCO was "normal" neither the 
January 2007 VA examiner nor either of the PFTs reported a 
numeric variable for the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method test (DLCO (SB)).  
Therefore, the post-remand development is inadequate.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 
(1998), held that, where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance.  Accordingly, given the RO's failure to fully 
comply with the development requested by the Board in its 
September 2006 remand, the Board must once again remand this 
appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 19.9 (2008); Stegall, supra.

Additionally, the Board notes that at the January 2007 VA 
examination the Veteran reported he was hospitalized for 
seven day in June 2006 because of his service connected 
chronic bronchitis with bronchiectasis.  In this regard, the 
Court has repeatedly held that when reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
Therefore, while the appeal is in remand status an attempt 
should be made to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining any needed 
authorization, the RO/AMC should obtain 
and associate with the record the 
Veteran's records from his June 2006 
hospitalization.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided a pulmonary examination to 
determine the severity and symptoms of 
his chronic bronchitis and 
bronchiectasis.  A PFT must be conducted 
and complete numeric data as to the 
Veteran's FEV-1, FEV-1/FVC, and DLCO (SB) 
must be recorded in the examination 
report.

3.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

4.  Once the above is completed, the RO 
should readjudicate the claim on the 
merits.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

